In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of a corrected judgment of the Supreme Court, Westchester County (Donovan, J), dated September 9, 2004, as directed him to pay a distributive award in the sum of $130,950.
Ordered that the corrected judgment is affirmed insofar as appealed from, with costs.
To the extent that the corrected judgment directed a distributive award that included a monetary payment of $130,950, it was entirely consistent with all except one of the numerous and detailed calculations and directives contained in the earlier decision of the Supreme Court dated April 16, 2004. The single reference to the sum of $62,250 contained in one passage of that decision was properly disregarded as a typographical error (see Parsons v Aquino, 15 AD3d 870 [2005], citing CFLR 2001). H. Miller, J.P., Krausman, Rivera and Fisher, JJ., concur.